...   . ./.^
                                                                                                                                             I

                                                               PD-1201-15                                                                   I
                                                                                                                                            I




                     FILED IN
     COURT OF CRIMINAL APPEALS
                    SEP 17 2015

              Abe! Acosta, Clerk


HOUGMBLlt ffpftcm m& the                                                                                                   COURT OF CRIMINAL APPEALS

                                                                                                                                 SEP 17 2015
Of OB 84 «4fr m?
                                                m           flUHtaP                                                         Abel Acostaf:.'0leirk


                           18 &§§ 4$t&A§ cgqbe
                                                                                                                             IB♦ M l
                                                                                                                            Afi obv ©Mas
                                                                                                                                                        l>.-.jt f ;. ••> >
                                                                                           loasatjt *m©                    &fl


              -1 l.„% 1-            »^


                           ''"' *s44"\^/r/^«V'^rf'i*;>ve
wiftrtuctd ifj dtelcu'ea, oonfigftodf etatea, a$fc»awa.«tfeftaf *«nfi«a|
and pi«a t© % true ead  WW* and ffho state of t$N»* in «o|oraeiio« mm
«*d parent to ffllJftA^^W^Mlfli *®a l^flMttftfflMto, A fff»t ,Wm
        •aiiUmii (iBWiUBiwMii
                                                        II of tt*l|* ,1 do aopose m& et&to % pl«sain«
$M O®
                                                                                                                                                     *-; Si v'
           ,p .i *                    'nmnrft mam                                                         .•JEeHLhsJ
                                                                                                  wwpw
                                  W(N^**«W*»^*flP*>'i wW™P''l»Ji'r*«,*,*«*#'#
                                                                                '* »r * * U'" *•" " > *•' i!*"t!*      v    i

     corns w&f mBm3^^mimmm"c^^^md^mk^m^Mn^
Court of Criainai Appeals to/ouajiend the rui«a gaveiiriog the form
of plea.iin.ff plloio* the mmmtfim^mnm to f»roe«* if ••* *hwa«h